Citation Nr: 1011753	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, inter alia, denied service connection for the issues 
currently on appeal.  

The Board notes that the Veteran submitted additional 
evidence in the form of a statement after the RO issued its 
June 2009 supplemental statement of the case (SSOC).  It did 
not issue another SSOC after receipt of this evidence.  See 
38 C.F.R. §§ 19.31(b), 19.37 (2009) (when a supplemental 
statement of the case is required and when additional 
evidence is submitted after issuance of a statement of the 
case (SOC) or SSOC).  However, this evidence is merely a 
statement of contentions and arguments that the Veteran had 
previously raised in the course of the appeal.  Therefore, 
the Board finds that any error in failing to furnish a SSOC 
is not prejudicial as to the issues currently on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional development of the 
evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the AOJ should send the Veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
that a downstream disability rating and an effective date 
will be assigned if his claims are granted on the merits.  
Therefore, a remand is required for the AOJ to issue another 
VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) 
and with all legal precedent.

Next, the AOJ must undertake efforts to obtain pertinent 
missing service treatment records (STRs) identified by the 
Veteran, particularly treatment records from a hospital in 
Vietnam for injuries the Veteran sustained in a beating dated 
in October 1970.  In this regard, VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (2002).  VA is required to obtain the 
Veteran's STRs or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When VA attempts to obtain records from a Federal department 
or agency, the efforts to obtain these records must continue 
until they are obtained unless it is reasonably certain they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  In addition, when STRs are lost or missing, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, according to the Veteran's and his wife's 
repeated assertions and a letter from his treating physician 
during service, he was hospitalized in October 1970 for 
injuries sustained in a beating he received from other 
soldiers.  It appears that, during the hospitalization, X-
rays were ordered and notes were taken by the treating 
physician.  The Veteran asserts that his cervical and lumbar 
spine disorders originated from this incident.  However, 
review of the claims file reveals only one notation in 
October 1970, indicating that the Veteran was admitted for 
observation after a beating.  There also is evidence that a 
skull X-ray was taken, but nothing indicated that X-rays were 
taken of the neck or spine.  The RO should attempt to obtain 
any STRs regarding the Veteran for October 1970 by contacting 
the National Personnel Records Center (NPRC), where records 
of in-service inpatient or "clinical" treatment are often 
sent, but kept in a separate file from the file containing 
other STRs.  

Finally, the Veteran should be scheduled for VA examinations 
to obtain medical opinions concerning the nature and etiology 
of any current cervical spine disorder and lumbar spine 
disorder.  In disability compensation (service-connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

In this respect, the Veteran claims that his current cervical 
spine and lumbar spine disorders, which have received various 
diagnoses - including degenerative disc disease, spondylosis, 
and stenosis - are related to service.  He contends that, in 
October 1970, he sustained multiple injuries, including to 
his neck and back, after being beaten by a group of soldiers.  
In this regard, a review of STRs indicates that he was 
admitted for observation in October 1970 after sustaining a 
beating.  An X-ray of the skull was taken, revealing a normal 
skull.  

Post-service, the Veteran contends that he has continuously 
suffered from neck and back pains since service.  See, e.g., 
private treatment record dated in December 2002.  In this 
regard, the Veteran is competent to provide testimony 
regarding the symptomatology he experiences.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Such lay testimony should be 
taken into account in the adjudication of a claim for service 
connection.     

Further, post-service private treatment records indicate 
complaints of neck and back pains since the 1980s.  The 
Veteran has undergone two cervical spine surgeries and one 
lumbar spine surgery since 1989.  He also has received 
several diagnoses for his neck and back disorders, including 
degenerative disc disease, stenosis, bulging discs, and 
spondylosis.  See private treatment records dated from 2000 
to 2005. 

Additionally, one of the Veteran's treating physicians, T.E. 
Kinestry, M.D., provided a statement in January 2006, 
indicating that the Veteran's cervical spine disorder may be 
due to his injuries in October 1970.  

Thus, in light of competent statements regarding in-service 
injuries and continuous symptomatology since service, current 
diagnoses of cervical spine and lumbar spine disorders, an 
opinion from the Veteran's treating physician indicating the 
possibility of a nexus between the Veteran's in-service 
injuries and his current cervical spine disorder, and the 
decision reached in McLendon, supra, by the Court,  a 
comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of the Veteran's 
neck and spine disorders and whether any current such 
disorders are traceable back to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
to notify him and his representative that 
is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise the Veteran that a 
downstream disability rating and an 
effective date will be assigned if his 
service-connection claim is granted.

2.  Contact the NPRC and attempt to obtain 
any inpatient hospital records concerning 
the Veteran dated in October 1970 in 
Vietnam, where the Veteran was stationed 
at the time.  Ensure that this request 
specifically asks for inpatient hospital, 
or "clinical", records and is issued 
under the appropriate request code and 
directed to the correct facility.  All 
attempts to secure these service treatment 
records must be documented in the claims 
file.  If these records are unavailable or 
no longer exist, and further attempts to 
obtain them would be futile, expressly 
indicate this in the record and notify the 
Veteran accordingly.

3.  Arrange for the Veteran to undergo a 
VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current 
cervical spine disorder.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran has any current cervical spine 
disorder, and if so, whether it is at 
least as likely as not (50 percent or more 
probable) the Veteran's cervical spine 
disorder is associated with any injuries 
he sustained as a result of a beating in 
October 1970 during service.  In this 
regard, the examiner is directed to in-
service medical treatment records dated in 
October 1970, when the Veteran was 
admitted for observation after a beating, 
and statements regarding the incident from 
the Veteran, his wife, and his treating 
physician at the time.  Considering this 
evidence, state whether it is at least as 
likely as not that any current cervical 
spine disorder is a residual of, or 
related to, these injuries and treatments 
in service. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  Arrange for the Veteran to undergo a 
VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current lumbar 
spine disorder.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran has any current lumbar spine 
disorder, and if so, whether it is at 
least as likely as not (50 percent or more 
probable) the Veteran's lumbar spine 
disorder is associated with any injuries 
he sustained as a result of a beating in 
October 1970 during service.  In this 
regard, the examiner is directed to in-
service medical treatment records dated in 
October 1970, when the Veteran was 
admitted for observation after a beating, 
and statements regarding this incident 
from the Veteran, his wife, and his 
treating physician at the time.  
Considering this evidence, state whether 
it is at least as likely as not that any 
current lumbar spine disorder is a 
residual of, or related to, these injuries 
and treatments in service. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.

5.  Readjudicate the Veteran's claim for 
service connection for a cervical spine 
disorder and his claim for service 
connection for a lumbar spine disorder in 
light of the examinations and any 
additional evidence received since the 
June 2009 SSOC.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



